Citation Nr: 0624232	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-24 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 to September 1942, in 
the Philippine Guerilla and Combination Service from 
September 1942 to May 1945, and in the Regular Philippine 
Army from May 1945 to June 1947.  He died on June [redacted], 2003, 
and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
office in Manila, the Republic of the Philippines (RO).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003, at the age of 86.  The 
immediate cause of death was cardio-pulmonary arrest probably 
secondary to asphyxia due to aspiration; the antecedent cause 
of death was diabetes mellitus, type II, with loss of 
appetite and memory, lethargy, and weight loss; the 
underlying cause of death was paranoid schizophrenia.

2.  At the time of the veteran's death, service connection 
was in effect for paranoid schizophrenia, rated 100 percent 
disabling effective September 8, 1999.
 
3.  The evidence of record shows that the veteran's service-
connected paranoid schizophrenia was a contributory cause of 
his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  In November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the appellant's 
claim for service connection for the cause of the veteran's 
death as the Board is taking action favorable to the 
appellant by granting service connection for the cause of the 
veteran's death.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Moreover, service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Dependency and indemnity compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died on June [redacted], 2003, at the age of 86.  The 
death certificate reported the immediate cause of death as 
cardio-pulmonary arrest probably secondary to asphyxia due to 
aspiration, the antecedent cause of death as diabetes 
mellitus, type II, with loss of appetite and memory, 
lethargy, and weight loss and the underlying cause of death 
as paranoid schizophrenia.  At the time of the veteran's 
death, he had a service-connected disability of paranoid 
schizophrenia, rated 100 percent disabling effective 
September 8, 1999.

The relevant evidence of record includes an October 2003 
statement by the appellant, two June 2004 letters from 
private medical examiners, and a September 2004 VA medical 
opinion.

In the October 2003 statement, the appellant indicated, in 
part, that the veteran had contracted pneumonia due to his 
tendency to sneak out of the house in the middle of the night 
and sit on the porch or the roadside wearing nothing but his 
underwear.  The appellant further stated that attempts to 
prevent him from leaving the house failed because the veteran 
would destroy the padlock put on the door and knock down the 
door.

A June 2004 letter from the private medical facility at which 
the veteran expired stated that "[t]he entries in the Death 
Certificate were based only on the medical history and 
physical examination of the patient.  Furthermore, no 
laboratory examinations were done on the patient."

In a June 2004 letter, a private medical examiner stated that 
she had been treating the veteran for over 20 years, and that 

[The veteran] suffered Paranoid 
Schizophrenia . . . making him prone to 
hallucinations, aggressive behavior, 
negligence of personal care, irritability 
and very hard to please.

[A f]ew weeks before his death, he was 
noted to be coughing hard with difficulty 
expectorating his phlegm and markedly 
anorexic.  He refused hospitalization or 
[to] take any medicines.  His 
hallucinations worsened to the extent of 
calling his Mother all the time to take 
him away.  His breathing progressively 
became labored with the frequent coughing 
episodes.

At this point, he still refused to take 
medicines, so much so that on June [redacted], 
2003, after taking milk [he] suddenly 
lost consciousness and snored.  He was 
rushed to a hospital in Tagbilaran City, 
42 kilometers away where resuscitation 
was attempted [in spite of the] absence 
of vital signs when he arrived there.

[The p]atient probably died of Cardiac 
Arrest Secondary to Pneumonia, which was 
not controlled because of his refusal to 
take medications couples with poor 
nutrition.  Indirectly, his Schizophrenia 
has aggravated his poor health which lead 
to his death.

The September 2004 VA medical opinion stated that the

Veteran has had [a] history of multiple 
medical problems.  If his paranoid 
schizophrenia [was] greatly affecting his 
other medical problems in that he 
refuse[d] to take the medications 
prescribed for his lung problems, or 
refuse[d] to take the diet prescribed 
[for] his diabetes or the precautions for 
his physical illnesses, why wasn't he 
being treated for the schizophrenia if it 
had been that severe.  There is no record 
of ongoing psychiatric treatment or 
medications for schizophrenia.  
Schizophrenia, if given adequate 
medications and regular follow-ups will 
result in improvement.

Review of the latest edition of the 
Comprehensive Textbook of Psychiatry by 
Kaplan and Sadock, Chapter 12: 
Schizophrenia, DID NOT REVEAL ANY MENTION 
OR ASSOCIATION OF MORTALITY IN 
SCHIZOPHRENIA AS RESULTING FROM MEDICAL 
ILLNESSES THAT ARE A RESULT OF OR DUE TO 
PATIENTS' NEGLECT OF THEIR MEDICAL CARE 
OR OF THEIR BEHAVIORAL PROBLEMS.

The conclusion was that the veteran's death was not caused by 
his service-connected paranoid schizophrenia.  The Board 
notes, however, that the VA medical opinion focused on 
whether or not the veteran was receiving treatment for his 
service-connected schizophrenia, as opposed to whether 
schizophrenia caused or contributed substantially or 
materially to the veteran's death.  Moreover, it did not 
address whether the veteran's schizophrenia caused him to 
refuse hospitalization and refuse to take his medication 
(presumably for disabilities other than schizophrenia), or 
whether this psychiatric disorder - which the Board again 
points out was rated as 100 percent disabling at the time of 
his death - caused his overall health to deteriorate.  

On the other hand, the June 2004 letter from the veteran's 
private doctor, who had apparently treated the veteran in 
some form for about two decades, essentially opined that, 
indeed, the manifestations of the veteran's schizophrenia 
caused him to refuse treatment for his other disabilities, 
that his overall health deteriorated due to this lack of 
treatment, and that this essentially led to the illness that 
ultimately caused his death.  It is the opinion of the Board 
that, and in resolving all doubt in favor of the veteran, 
this letter sufficiently establishes that (and especially 
without strong objective evidence to the contrary) that the 
veteran's service-connected paranoid schizophrenia was a 
contributory cause of his death.

The Board assigns more weight and validity to the findings 
made by the veteran's treating physician than the VA examiner 
who reviewed the file and provided the September 2004 
opinion, which, as noted, was not entirely on point nor 
actually refuted the private examiner's opinion.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999) (unpublished decision), cert. denied 120 S. Ct. 
1252 (2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for the cause of the veteran's death is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


